Filed 3/10/22 Ambulnz Health v. Summers CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 AMBULNZ HEALTH, LLC,                                       B307874

           Plaintiff and Respondent,                        (Los Angeles County
                                                            Super. Ct. No. BC682875)
           v.

 MICHAEL S. SUMMERS,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Richard J. Burdge, Judge. Reversed with
directions.
      Law Offices of Lee E. Burrows, Lee E. Burrows, and
Linda H. Bennett for Defendant and Appellant.
      Kawahito Law Group and James K. Kawahito; and David
Feuerstein for Plaintiff and Respondent.
                       INTRODUCTION

       Ambulnz Health, LLC agreed to buy the assets of
Americare Medservices, Inc. Both companies are in the medical
transportation business. The asset purchase agreement included
a provision requiring Ambulnz and Americare to arbitrate any
dispute arising between the parties to the agreement.
Americare’s chief executive officer and sole shareholder,
Michael S. Summers, separately agreed to and signed, in his
individual capacity, two specific provisions of the agreement
prohibiting him from negotiating with anyone else to sell
Americare’s assets and from competing with Ambulnz or
soliciting Ambulnz’s employees and clients after the sale.
Summers did not sign, and was not a party to, the arbitration
provision.
       After a dispute arose, Ambulnz filed a lawsuit asserting
claims against Americare and Summers. Ambulnz filed a motion
to compel both Americare and Summers to arbitrate those claims,
which Summers (but not Americare) opposed. The trial court
granted Ambulnz’s motion to compel arbitration, an arbitrator
issued an award against Americare and Summers, and the trial
court confirmed the award.
       Summers appeals from the judgment confirming the
arbitration award, contending the trial court erred in compelling
him to arbitrate Ambulnz’s claims against him. Essentially,
Ambulnz argues that, although Summers was not a party to the
arbitration provision in the asset purchase agreement, Ambulnz
can compel Summers to arbitrate its claims against him because
he was the sole shareholder of Americare. Summers argues his
status as a sole shareholder was not enough for Ambulnz to




                               2
compel him to arbitrate its claims against him in his individual
capacity. Under California law, Summers is correct. Therefore,
we reverse.

      FACTUAL AND PROCEDURAL BACKGROUND

       A.    Americare Sells Its Assets to Ambulnz
       In September 2016 Ambulnz and Americare entered into an
asset purchase agreement providing that Ambulnz would buy
Americare’s assets for $4 million. The agreement provided that
any “dispute that arises between the Parties to this Agreement
shall be subject to arbitration in accordance with the then
current ADR Services, Inc. rules . . . .”
       Summers signed the signature page of the agreement on
behalf of Americare, as its chief executive officer. Summers also
signed a separate block on the signature page as an individual
and “owner,” but only “[w]ith respect to” two provisions of the
agreement: section 5.4 (titled “No Negotiation”) and section 8.6
(titled “Non-Competition/Non-Solicitation”). Section 5.4
prohibited Americare and its “shareholders, directors, [and]
officers” (which included Summers) from negotiating with others
about selling Americare’s assets. Section 8.6 prohibited
Americare and its “Owners” (which again included Summers), for
four years after the closing date of the sale, from competing with
Ambulnz or hiring or recruiting any of Ambulnz’s employees or
independent contractors. The arbitration provision was in
section 10 of the agreement.




                                3
      B.     Ambulnz Initiates Arbitration Proceedings and Files
             This Action Against Americare and Summers
       In September 2017 Ambulnz filed a demand for arbitration
against Americare and Summers. Ambulnz alleged Americare
and Summers breached the asset purchase agreement by, among
other things, making false representations and failing to disclose
information about Americare’s assets and business operations
and by preventing Ambulnz from accessing Americare’s
information technology systems and records. In November 2017
Ambulnz filed a complaint in superior court, asserting causes of
action for declaratory relief against Americare and Summers and
for conversion and intentional interference with contractual
relations against Summers.

      C.      The Trial Court Grants Ambulnz’s Cross-motion To
              Compel Arbitration of All Claims
      Americare filed a motion under Code of Civil Procedure
sections 1281.2 and 1281.4 to compel Ambulnz to arbitrate the
claims asserted against Americare (but not the claims asserted
against Summers) and to stay the action pending completion of
the arbitration.1 Ambulnz filed a cross-motion to compel
arbitration of all its claims, including those against Summers.
Ambulnz argued the trial court should compel Summers to
arbitrate Ambulnz’s claims against him because Summers was
an “agent-employee” of Americare, Summers was a “third party
beneficiary” of the asset purchase agreement, and there was an
“‘identity of interest’ between Americare and Mr. Summers.”
Ambulnz also argued Summers was estopped from arguing the

1     Statutory references are to the Code of Civil Procedure.




                                4
arbitration provision in the asset purchase agreement did not
apply to him because he “benefitted financially” from the
agreement. Summers argued he had not agreed to arbitrate
claims against him in his individual capacity. He also argued
that signing the agreement as an officer of Americare did not
require him to arbitrate the claims against him personally.
      The trial court granted Ambulnz’s cross-motion and
compelled arbitration of all Ambulnz’s claims, including those
against Summers. The court ruled Summers was bound by the
arbitration provision because he was a third party beneficiary of
the asset purchase agreement. The court found that Summers
benefited from the agreement because he owned Americare and
that he had an identity of interest with Americare, as “further
demonstrated by the fact that he personally agreed not to
compete with” Ambulnz.

      D.     The Court Confirms the Arbitration Award and
             Enters Judgment
      Ambulnz, Americare, and Summers participated in the
arbitration. The arbitrator ultimately issued a $470,326 award
in favor of Ambulnz, with Americare liable for the entire
$470,326 and Summers jointly and severally liable for $86,896 of
the $470,326. The trial court granted Ambulnz’s petition to
confirm the award and entered judgment. Summers timely
appealed.




                                5
                          DISCUSSION

       A.      Applicable Law and Standard of Review
       Under section 1281.2 “a trial court shall order arbitration
of a controversy if an agreement to arbitrate the controversy
exists . . . .” (Gordon v. Atria Management Co., LLC (2021)
70 Cal.App.5th 1020, 1026; accord, Gamboa v. Northeast
Community Clinic (2021) 72 Cal.App.5th 158, 164 & fn. 2.) But
in general, “‘parties can only be compelled to arbitrate when they
have agreed to do so. [Citation.] “Arbitration . . . is a matter of
consent, not coercion.”’” (Cohen v. TNP 2008 Participating Notes
Program, LLC (2019) 31 Cal.App.5th 840, 858-859 (Cohen);
see Pinnacle Museum Tower Assn. v. Pinnacle Market
Development (US), LLC (2012) 55 Cal.4th 223, 236.) “While
California public policy favors arbitration, ‘“‘there is no policy
compelling persons to accept arbitration of controversies which
they have not agreed to arbitrate.’”’” (Sellers v. JustAnswer LLC
(2021) 73 Cal.App.5th 444, 461; accord, Gamboa, at p. 166;
Chambers v. Crown Asset Management, LLC (2021)
71 Cal.App.5th 583, 590.)
       Ambulnz does not argue, and the trial court did not rule,
Summers agreed to arbitrate Ambulnz’s claims against him
personally. Indeed, Summers in his individual capacity was a
party to only two sections of the asset purchase agreement,
neither of which mentioned arbitration. (See Pinnacle Museum
Tower Assn. v. Pinnacle Market Development (US), LLC, supra,
55 Cal. 4th at p. 236 [“‘[g]eneral principles of contract law
determine whether the parties have entered a binding agreement
to arbitrate’”]; Martinez v. BaronHR, Inc. (2020) 51 Cal.App.5th
962, 967 [an essential element of any arbitration contract “‘is the




                                 6
consent of the parties or mutual assent,’” which “‘is determined
under an objective standard applied to the outward
manifestations or expressions of the parties’”].) The issue is
whether Summers, as a nonsignatory to the arbitration
agreement, was nonetheless bound by it.
       Under some circumstances “‘“nonsignatories to an
agreement containing an arbitration clause can be compelled to
arbitrate under that agreement.”’” (Cohen, supra, 31 Cal.App.5th
at p. 859; see Benaroya v. Willis (2018) 23 Cal.App.5th 462, 468;
Suh v. Superior Court (2010) 181 Cal.App.4th 1504, 1513.) In
California “‘“there are six theories by which a nonsignatory may
be bound to arbitrate: ‘(a) incorporation by reference;
(b) assumption; (c) agency; (d) veil-piercing or alter ego;
(e) estoppel; and (f) third-party beneficiary.’”’” (Cohen, at p. 859;
see Bautista v. Fantasy Activewear, Inc. (2020) 52 Cal.App.5th
650, 657 & fn. 6; Philadelphia Indemnity Ins. Co. v. SMG
Holdings, Inc. (2019) 44 Cal.App.5th 834, 841; Benaroya, at
p. 469; Suh, at p. 1513.) As stated, the trial court ruled Ambulnz
could compel Summers to arbitrate its claims against him
because he was a third party beneficiary of the agreement.
Ambulnz also argued Summers was estopped from arguing the
arbitration provision did not apply to Ambulnz’s claims against
him, but the trial court did not reach that argument.
       On review of an order granting a petition to compel
arbitration, “‘if there are material facts in dispute, we must
accept the trial court’s resolution of such disputed facts when
supported by substantial evidence.’” (Cohen, supra,
31 Cal.App.5th at p. 859; accord, Jones v. Jacobson (2011)




                                  7
195 Cal.App.4th 1, 12.)2 But here, the only facts the trial court
relied on in compelling Summers to arbitrate Ambulnz’s claims
were not in dispute—namely, that Summers was the sole
shareholder of Americare; that Americare was a signatory to the
asset purchase agreement, which provided that Ambulnz would
pay Americare $4 million and included an arbitration provision;
and that Summers, in his individual capacity, agreed only to the
nonsolicitation and noncompete provisions of the agreement.3
Therefore, our review of the trial court’s order is de novo.
(See Banc of California, National Assn. v. Superior Court (2021)
69 Cal.App.5th 357, 367 [“Where the evidence is not in conflict,
we review de novo the trial court’s ruling on a petition to compel
arbitration.”]; Philadelphia Indemnity Ins. Co. v. SMG Holdings,
Inc., supra, 44 Cal.App.5th at p. 841 [“where there is no disputed
extrinsic evidence . . . a trial court’s [ruling on] a petition to
enforce an arbitration agreement is reviewed de novo”]; see also
Cohen, at p. 859 [“‘“Whether an arbitration agreement is binding
on a third party (e.g., a nonsignatory) is a question of law subject
to de novo review.”’”]; Benaroya v. Willis, supra, 23 Cal.App.5th
at p. 468 [same].)


2      “An order granting a petition to compel arbitration is not
appealable, but is reviewable on appeal from a subsequent
judgment on the award.” (Ashburn v. AIG Financial Advisors,
Inc. (2015) 234 Cal.App.4th 79, 94; accord, Nixon v. AmeriHome
Mortgage Co., LLC (2021) 67 Cal.App.5th 934, 943.)

3       Ambulnz contends these facts are sufficient to support the
trial court’s order granting the petition to compel arbitration;
Ambulnz does not contend any other evidence supported the trial
court’s order.




                                 8
      B.    The Trial Court Erred in Compelling Summers To
            Arbitrate Ambulnz’s Claims Against Him

            1.      Summers Was Not a Third Party Beneficiary of
                    the Asset Purchase Agreement
       “‘“A third party beneficiary is someone who may enforce a
contract because the contract is made expressly for his benefit.”
[Citation.] “‘“The test for determining whether a contract was
made for the benefit of a third person is whether an intent to
benefit a third person appears from the terms of the contract.”’”’”
(Pillar Project AG v. Payward Ventures, Inc. (2021)
64 Cal.App.5th 671, 677 (Pillar Project); see Jensen v. U-Haul Co.
of California (2017) 18 Cal.App.5th 295, 301.) But a “‘third party
who is only incidentally benefited by performance of a contract is
not entitled to enforce it. [Citation.] “‘The fact that . . . the
contract, if carried out according to its terms, would inure to his
benefit, is not sufficient to entitle him to demand its
fulfillment.’”’” (Grossmont Union High School Dist. v. State Dept.
of Education (2008) 169 Cal.App.4th 869, 890; accord, Martin v.
Bridgeport Community Assn., Inc. (2009) 173 Cal.App.4th 1024,
1034; see Pillar Project, at p. 671 [the “‘“mere fact that a contract
results in benefits to a third party does not render that party a
‘third party beneficiary’”’”].) Instead, it “‘“‘must appear to have
been the intention of the parties to secure to [the third party
beneficiary] personally the benefit of its provisions.’”’”
(Grossmont, at pp. 890-891.)
       The court ruled Summers was a third party beneficiary of
the asset purchase agreement because, as the sole shareholder of
Americare, he benefitted from the agreement. Summers’s status
as a sole shareholder, however, was not enough. “It is




                                  9
fundamental that a corporation is a legal entity that is distinct
from its shareholders.” (Grosset v. Wenaas (2008) 42 Cal.4th
1100, 1108; accord, Davidson v. Seterus, Inc. (2018)
21 Cal.App.5th 283, 305.) When a corporation obtains funds or
assets—for example, through a successful lawsuit or, as here, a
purchase agreement—“the corporation is the only party that
benefits . . . ; the shareholders derive no benefit ‘“except the
indirect benefit resulting from a realization upon the
corporation’s assets.”’” (Grosset, at p. 1108; see Schrage v.
Schrage (2021) 69 Cal.App.5th 126, 150.)
       The purchase agreement required Ambulnz to pay
$4 million to Americare, not to Summers. (See Eastern Aviation
Group, Inc. v. Airborne Express, Inc. (1992) 6 Cal.App.4th 1448,
1452 [when “a purchaser meets its obligation to pay the seller,
the purchaser normally is not concerned with the seller’s
disposition of the proceeds”].) And nothing in the agreement
allowed Summers, in his individual capacity, to receive the
$4 million or to sue Ambulnz if it failed to comply with the terms
of the agreement. (See Grosset v. Wenaas, supra, 42 Cal.4th at
p. 1108 [because “a corporation exists as a separate legal entity,
the shareholders have no direct cause of action or right of
recovery against those who have harmed it”].)
       True, as the sole shareholder of Americare, Summers may
have stood to benefit indirectly if Ambulnz paid Americare the
$4 million the asset purchase agreement required Ambulnz to
pay (assuming $4 million was a fair price for Americare’s assets
and depending on Americare’s other assets and liabilities). But
that a contract, if carried out according to its terms, would inure
to a third party’s benefit is not sufficient to show the party is a
third party beneficiary of the agreement. (Grossmont Union High




                                10
School Dist. v. State Dept. of Education, supra, 169 Cal.App.4th
at p. 890.) Because the agreement did not confer a personal
benefit on Summers, he was not a third party beneficiary of the
agreement and therefore was not bound by the arbitration
provision. (See Benasra v. Marciano (2001) 92 Cal.App.4th 987,
992 [president and majority shareholder was not a third party
beneficiary of a corporation’s licensing agreement and therefore
was not bound by an arbitration provision in the agreement];
Seretti v. Superior Nat. Ins. Co. (1999) 71 Cal.App.4th 920,
930-931 [shareholders of a small, closely held corporation were
not third party beneficiaries of the corporation’s contract with a
workers’ compensation insurer]; Mariani v. Price Waterhouse
(1999) 70 Cal.App.4th 685, 701-702 [majority shareholders,
including the chairman of the board, were not third party
beneficiaries of a corporation’s contract with an auditor];
Consolidated Edison, Inc. v. Northeast Utilities (2d Cir. 2005)
426 F.3d 524, 527 [shareholders were not third party
beneficiaries of a corporation’s merger agreement with another
corporation]; Sherman v. British Leyland Motors, Ltd. (9th Cir.
1979) 601 F.2d 429, 439 [president and sole shareholder of a car
dealership organized as a corporation was not a third party
beneficiary of the corporation’s franchise agreement];
compare Crain v. Electronic Memories & Magnetics Corp. (1975)
50 Cal.App.3d 509, 523, fn. 12 [shareholders were third party
beneficiaries of a corporation’s financing agreement with a lender
where “the agreement specifically provide[d] that [lender] owe[d]
a duty to benefit” the corporation’s shareholders].)4

4    Nor did the fact Summers was the sole shareholder of
Americare, rather than one of several shareholders, make him a




                                11
       In addition, section 11.4 of the asset purchase agreement
stated: “Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of
this Agreement on any Person other than the parties to it and
their respective successors and assigns, . . . nor shall any
provision give any third Person any right of subrogation or action
over or against any party to this Agreement.” To the extent there
was any doubt about whether Summers was a third party
beneficiary of the agreement, this provision confirmed he was
not. (See Balsam v. Tucows Inc. (9th Cir. 2010) 627 F.3d 1158,
1163 [a “No Third Party Beneficiaries” clause in an agreement
between two companies “unambiguously manifest[ed] an intent
not to create any obligations to third parties”].)
       The trial court relied on RN Solution, Inc. v. Catholic
Healthcare West (2008) 165 Cal.App.4th 1511 in ruling Summers
was a third party beneficiary of the agreement. In that case,
RN Solution agreed to recruit nurses for Catholic Healthcare
West, an operator of medical facilities. (Id. at p. 1513.) The
agreement included a mandatory arbitration provision. (Id. at
p. 1514.) RN Solution and its chief executive officer sued
Catholic Healthcare West and its vice president. The court held
the chief executive officer, despite “sign[ing] the arbitration
agreement only in her capacity as [RN Solution]’s president and

third party beneficiary of the asset purchase agreement.
(See Maxwell Cafe, Inc. v. Department of Alcoholic Beverage
Control (1956) 142 Cal.App.2d 73, 78 [“Mere ownership of all the
stock and control and management of a corporation by one or
more individuals is not of itself sufficient to warrant disregarding
the corporate entity.”]; see also Benasra v. Marciano, supra,
92 Cal.App.4th at pp. 992-993 [following Maxwell Cafe].)




                                12
[chief executive officer],” was a third party beneficiary of the
agreement because she “benefited financially and professionally
from the recruitment agreement between [RN Solution] and
[Catholic Healthcare West], as alleged in her complaint.” (Id. at
p. 1520.) The court did not discuss how the chief executive officer
benefitted “financially and professionally” from the agreement,
nor was there any indication that the officer was a shareholder of
RN Solution, much less that she only benefitted from the
agreement indirectly because she owned shares in RN Solution.
Thus, RN Solution has little relevance here. And in RN Solution
the chief executive officer, unlike Summers, was the plaintiff,
attempting to assert various claims under the applicable
agreement while simultaneously attempting to avoid the
agreement’s arbitration provision. (Id. at pp. 1516-1517;
see Pillar Project, supra, 64 Cal.App.5th at p. 678 [“‘By relying on
contract terms . . . , even if not exclusively, a plaintiff may be
equitably estopped from repudiating the arbitration clause
contained in that agreement.’”].)5
       Ambulnz argues the inclusion of the term “Parties” in the
arbitration provision “clearly establishe[d]” Ambulnz and


5      Ambulnz also cites Brilliant Info Corp. v. Moso Power Tech
(HK) Internat. Ltd. (C.D.Cal. Oct. 29, 2015, No. CV 15-3090) 2015
WL 12766589. In that case the district court ruled a sole
shareholder was bound by an arbitration provision in the
corporation’s distribution agreement with a manufacturer. (Id.
at p. 5.) The district court concluded the shareholder was a third
party beneficiary because “[a]ny money flowing” to the
corporation under the agreement “necessarily flow[ed]” to the
shareholder. (Ibid.) The district court, however, was
interpreting the agreement under the Federal Arbitration Act,
not the California Arbitration Act.




                                13
Americare intended to bind Summers to the arbitration
provision. This argument fails. The asset purchase agreement
did not define the term “Parties,” let alone define “Parties” as
Ambulnz, Americare, and Summers. Indeed, the parties used a
different defined term when they wanted to refer to and include
Summers: “Seller Parties,” which in Section 5.1 they agreed
would mean “Seller [Americare], its Owners, directors,
employees, contractors, agents or otherwise.” Moreover, the two
provisions of the agreement Summers did sign in his individual
capacity, section 5.4 and section 8.6, did not include the term
“Parties.” To the contrary, those two provisions included
language specifically referring to Summers: Section 5.4
prohibited Americare and its “shareholders” and “officers” (i.e.,
Summers) from negotiating with third parties, and Section 8.6
prohibited Americare and its “Owners” (again, Summers) from
competing with Ambulnz or hiring or recruiting any of Ambulnz’s
employees or independent contractors. Reference to
“shareholders,” “officers,” and “owners” in the two provisions
Summers signed in his individual capacity indicates Ambulnz
and Americare did not intend to bind Summers to provisions he
did not sign, including the arbitration provision. (Cf. Harris v.
Superior Court (1986) 188 Cal.App.3d 475, 479 [doctor employed
by a medical group was a third party beneficiary of an arbitration
agreement requiring patients to arbitrate claims against
“‘employees or other contracting health professionals’” of the
medical group].)




                               14
            2.      Summers Was Not Estopped from Arguing the
                    Arbitration Provision Did Not Apply to Him
       “‘The application of equitable estoppel principles to
arbitrability questions arises in a variety of circumstances.’”
(Pillar Project, supra, 64 Cal.App.5th at p. 677; see Boucher v.
Alliance Title Co., Inc. (2005) 127 Cal.App.4th 262, 268.) “One
such circumstance is that ‘[a] nonsignatory plaintiff may be
estopped from refusing to arbitrate when he or she asserts claims
that are “dependent upon, or inextricably intertwined with” the
underlying contractual obligations of the agreement containing
the arbitration clause.’” (Pillar Project, at p. 677; see Jensen v.
U-Haul Co. of California, supra, 18 Cal.App.5th at p. 306.)
“Another is that ‘“[a] nonsignatory is estopped from refusing to
comply with an arbitration clause ‘when it receives a “direct
benefit” from a contract containing an arbitration clause.’”’”
(Pillar Project, at pp. 677-678; accord, Boucher, at p. 269; see
McArthur v. McArthur (2014) 224 Cal.App.4th 651, 658.) Relying
on the latter estoppel theory, Ambulnz argues Summers was
estopped from avoiding the arbitration provision because, as the
sole shareholder of Americare, he received a direct benefit from
the agreement: the $4 million purchase price.
      As discussed, however, the $4 million was not a “direct
benefit” Summers received from the agreement. The agreement
required Ambulnz to pay Americare the $4 million; Summers
only had the potential to receive an indirect benefit from
whatever net proceeds Americare received. (Grosset v. Wenaas,
supra, 42 Cal.4th at p. 1108; see Pillar Project, supra,
64 Cal.App.5th at p. 680 [“We are unwilling to extend” the
equitable estoppel doctrine to “a plaintiff who has received only
indirect or remote benefits from a contract containing an




                                15
arbitration clause.”]; Crowley Maritime Corp. v. Boston Old
Colony Ins. Co. (2008) 158 Cal.App.4th 1061, 1070-1071 [case law
“‘consistently requires a direct benefit under the contract
containing an arbitration clause before a reluctant party can be
forced into arbitration’”].) Indeed, “‘[p]ersons are not normally
bound by an agreement entered into by a corporation in which
they have an interest . . . .’” (Cohen, supra, 31 Cal.App.5th at
p. 861; see Suh v. Superior Court, supra, 181 Cal.App.4th at
p. 1513.) Ambulnz’s argument Summers was estopped from
refusing to arbitrate simply because he owned shares in a
corporation that sold assets under an agreement that included an
arbitration provision is inconsistent with this rule.
       Moreover, the purpose of binding a nonsignatory to an
arbitration agreement under the doctrine of equitable estoppel is
to prevent the nonsignatory from “‘“claiming the benefits of a
contract while simultaneously attempting to avoid the burdens
that contract imposes.”’” (Philadelphia Indemnity Ins. Co. v.
SMG Holdings, Inc., supra, 44 Cal.App.5th at p. 841; accord,
Comer v. Micor, Inc. (9th Cir. 2006) 436 F.3d 1098, 1101;
see Crowley Maritime Corp. v. Boston Old Colony Ins. Co., supra,
158 Cal.App.4th at p. 1070 [“a nonsignatory ‘is estopped from
avoiding arbitration if it knowingly seeks the benefits of the
contract containing the arbitration clause’”].) Summers did not
knowingly seek the benefits of the asset purchase agreement—at
least not in his individual capacity. Summers signed the
agreement on behalf of Americare and personally agreed to
certain provisions of the agreement (but not the arbitration
provision). Summers did not seek to enforce the agreement
against Americare or claim any rights under the agreement. (See
Jensen v. U-Haul Co. of California, supra, 18 Cal.App.5th at




                               16
p. 306 [“‘the basis for equitable estoppel—relying on an
agreement for one purpose while disavowing the arbitration
clause of the agreement—is completely absent’”]; Comer, at
p. 1102 [trust participant was not estopped from avoiding
arbitration provisions in investment management agreements
where the participant “did not seek to enforce the terms of the
management agreements, nor otherwise to take advantage of
them”].) It was Ambulnz who sued Summers and demanded he
arbitrate.

                        DISPOSITION

      The judgment against Summers is reversed. Summers is to
recover his costs on appeal.




                                    SEGAL, J.



     We concur:




                  PERLUSS, P. J.




                  FEUER, J.




                               17